Citation Nr: 0931493	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diverticulosis and 
or gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In September 2008 the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
afford the Veteran a VA examination and to obtain an expert 
opinion as to whether a gastrointestinal disability and/or 
hypertension had onset during the Veteran's active service or 
were caused or aggravated by his acquired psychiatric 
disorder.  Because the examination was inadequate, the Board 
must again remand this matter.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination report is not entitled to any weight if it 
contains only facts and conclusions.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  A medical opinion that 
does not support its conclusions with an analysis is 
inadequate because it essentially leaves the Board without 
the means to do other than provide its own opinion as to 
medical questions for which it lacks the requisite expertise.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

An examination was conducted in January 2009 and a report was 
generated.  However, that examination report is inadequate 
because the examiner failed to provide any rationale for the 
conclusions reached.  

Opinions provided by the examiner consist of the following, 
in pertinent part:  

it is the examiner's opinion that the 
gastroesophageal reflux is not caused or 
result of the veteran's military service.  
It is the examiner's opinion that the 
Veteran's diverticulosis is not caused by 
or result of the veteran's military 
service.  It is the examiner's opinion 
that the diverticulitis, gastroesophageal 
reflux disease and primary hypertension 
are not caused by or the result of the 
panic disorder.  It is the examiner's 
opinion that the gastroesophageal reflux, 
and primary hypertension were not 
aggravated by the veteran's now service 
connected panic disorder.  

The opinions are conclusions without any explanation.  This 
alone renders the examination inadequate.  Additionally, in a 
description of the medical history of the Veteran's 
diverticulosis, the examiner reported that "episodes tended 
to occur when he was under stress."  This raises questions 
as to whether his diverticulosis is caused by a psychiatric 
disorder.  Yet, the examiner concludes that his 
diverticulosis is not caused by his psychiatric disorder.  
This, in particular requires, explanation.

For the Board to fill in an explanation would amount to the 
Board providing its own medical opinion, which is 
impermissible.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  On remand, VA must afford the Veteran another VA 
examination that includes an opinion that addresses the 
medical questions at issue.  This opinion must include a 
rationale as to each conclusion reached.  In other words, the 
examiner must state along with the conclusion why he or she 
has reached that conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with regard to the Veteran's 
diverticulosis, GERD, and hypertension.  
The examiner is asked to address the 
following.  

(a)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's diverticulosis, GERD, 
and/or hypertension are a direct result of 
his active service, that is, whether these 
disorders had onset during that service.  

(b)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's diverticulosis, GERD, 
and/or hypertension, were caused by his 
service connected psychiatric disorder.  

(c)  Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's diverticulosis, GERD, 
and/or hypertension were aggravated by his 
service connected psychiatric disorder.  
That is, whether there has been an 
increase in severity of any identified 
disorder, beyond its natural progression, 
due to the veteran's psychiatric disorder.  

Of particular note, all opinions must be 
accompanied by a rationale, that is, the 
examiner must explain why he or she is of 
the opinion rendered.  An opinion without 
such an explanation is inadequate.  Such 
rationale must not be merely one 
conclusion substituted for another.  Nor 
is a simple recitation of history and a 
conclusion sufficient.  Rather, the 
examiner must explain why he or she is of 
the opinion rendered as to each opinion 
for each disorder.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

Aggravation is defined for legal purposes 
as a worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

2.  After ensuring that the above 
development is completed and the 
examination report is adequate, the RO/AMC 
must readjudicate the claims on appeal 
with consideration of direct and secondary 
theories of service connection.  If any of 
the claims remain denied, provide a 
supplemental statement of the case to the 
Veteran and his representative and allow 
for an appropriate time to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




